Opinion by
Linn, J.,
On March 27, 1920, the car company and the steel company joined in a complaint to the commission against the Borough of McKees Rocks, the receivers of the Pittsburgh Railways Company, and the Pittsburgh and Lake Erie Railroad Company, alleging that a bridge in the borough — part of a public highway — extending over the tracks of the railroad company was out of repair and closed to use by vehicles to the detriment of complainants and the public generally. They asked appropriate relief by the commission.
The record shows that the bridge — known as Q’Donovan’s bridge — was constructed by the Pittsburgh and Lake Erie Railroad Company in 1904 pursuant to a contract made by the railroad company and the borough, March 6,1902. This contract provided for the abolition of a grade crossing over the railroad tracks by the vacation of a public road; the railroad company agreed to provide the bridge to take the place of the vacated road. The contract also provided that when the bridge was completed by the railroad company, it should become the property of the borough and be by it maintained. The bridge was accepted by the borough in 1904, and the grade crossing was abolished. We are not required by this record to pass upon complainant’s suggestion that the vacation of the public road was invalid. In 1903, *287the borough made a contract with McKees Rocks and Allegheny Street Railway Company granting it the right to construct its tracks on the bridge and to operate its cars there in consideration of the payment to the borough by the street railway company of the sum of $5,000 and the agreement of the company thereafter to keep the bridge in repair.
The receivers of the Pittsburgh Railways Company filed an answer alleging that the McKees Rocks and Allegheny Street Railway Company “was operated by the Pittsburgh Railways Company and by the receivers of the railways company under an operating agreement terminable upon thirty days’ notice”; and that pursuant thereto on January 23, 1920, the receivers gave notice of their termination of the agreement on March 1st, after which date they had “not exercised any control or supervision of the tracks on O’Donovan’s bridge.” The McKees Rocks and Allegheny Street Railway Company was not made a party to the proceeding. Hearings were had by the commission and on August 10,1920, the order complained of was made.
We agree fully that the evidence justifies the conclusion of the commission that the bridge “is dangerous to the traveling public and the repair thereof necessary for the safety, accommodation and convenience of the public.” We must, however, reluctantly sustain appellant’s contention that the order is so indefinite and uncertain in its requirements as to be unreasonable in a legal sense. The entire report or order of the commission is set forth by the reporter. A respondent is ordered to make (1) such necessary and proper repairs to said bridge as to render it (2) safe to meet the requirements of the traveling public and (3) in a manner satisfactory to the commission, (4) the nature (5) and extent of such repairs to be reported in detail to the commission (6) immediately upon completion thereof. There is nothing in the report or order showing what repairs are *288necessary or.proper, or what will be satisfactory to the commission.
The difficulties in the enforcement of such an order are too obvious for statement here. They may all be avoided by a specification of what shall be done to the bridge, incorporated in the order or identified in some other way.
As the case must go back, we should perhaps refer briefly to two other considerations presented by appellant.
1. It is contended that the commission made the order under a misapprehension of its power and duty in the premises. This contention is based upon a statement in the record made by the commissioner who took the evidence. He said: “The only party before us over whom we have jurisdiction is the respondent railroad company, being a public utility. We dislike to make an order against the railroad company and sent Dr. Snow, the head of our engineering department to Pittsburgh to see if some arrangement could not be made between the parties. If the commission makes an order to repair this bridge, it will be made against the railroad company.”
We can find nothing in the record supporting the conclusion that “the only party before us over whom we have jurisdiction is the respondent railroad company, being a public utility.” It does not appear that any party to the proceeding objected that it was not properly before the commission and it cannot be denied that the commission has jurisdiction — exclusive jurisdiction — of the subject-matter of the complaint. The averment was that the crossing over the railroad tracks — i. é., the bridge —was out of repair. Article Y, section 12, of the act, which should be read in its entirety, specifically confers exclusive jurisdiction — “......exclusive power to determine, order .and prescribe......the just and reasonable manner.......in which any public highway may be constructed across the tracks or other facilities of any rail*289road corporation......at grade or above or below grade; and to determine, order and prescribe the terms and conditions of installation and operation, maintenance and protection of all such crossings which may now ......be constructed including the stationing of watchmen thereat or the installation and regulation of lights, block, or other system of signalling, safety appliances, devices, or such other means or instrumentalities as may to the commission appear reasonable and necessary, to the end, intent and purpose that accidents may be prevented and the safety of the public promoted,” P. L. 1409. Further on, power is given to require “any crossing aforesaid now existing..... .to be relocated or altered or to be abolished......” P. L. 1409. The expense of such alteration or abolition “shall be borne and paid, as hereinafter provided, by the public service company or companies, or municipal corporations concerned, or by the Commonwealth, either severally or in such proper proportions as the commission may, after due notice and hearing, in due course, determine, unless the said proportions are mutually agreed upon and paid by those interested as aforesaid,” P. L. 1410. Certainly the power to alter or abolish any crossing includes the power to have one repaired. The Borough of McKees Bocks was a party to the proceeding and appeared before the commission. If any other municipal corporation is alleged to be concerned in the improvement found necessary, the commission has power to bring in such municipal corporation. If it find that any municipal corporation is concerned in the improvement, it has the power to require a contribution to the cost thereof, if the facts justify it. See Appeal of Paradise Township, 75 Pa. Superior Ct. 208.
2. Appellant also contends that it is exempt from liability to repair the bridge by its contract with the borough. At this stage of the proceeding, we need only suggest that such contracts are generally held to have been made subject to the implied term that the lawful *290exercise of the police power might take place at any time and might require that the railroad company then be called upon to maintain the bridge notwithstanding the borough’s agreement to do so. See R. R. Co. v. Bristol, 151 U. S. 556; N. P. R. Co. v. Duluth, 208 U. S. 583; C. M. & St. P. R. Co. v. Minneapolis, 232 U. S. 430; M. P. R. Co. v. Omaha, 235 U. S. 121; D. & R. G. R. Co. v. Denver, 250 U. S. 241; N. P. R. Co. v. Puget Sound, etc., R. Co., 250 U. S. 332.
The order of the commission is reversed and the record is remanded for further proceedings not inconsistent with this opinion.